DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 30 July 2019, claims 1-20 are presently pending in the application, of which, claims 1, 8, and 15 are presented in independent form. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 July 2019, 10 February 2021, and 23 February 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 30 July 2019, have been reviewed and accepted by the Examiner.

Specification
The specification, filed 30 July 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
receiving IoT data from an IoT device; 
determining that hardening is to be applied to the IoT data; 
comparing a timestamp of the IoT data to a hardening value; and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system.
These limitations recite certain methods of mental processes, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which data is evaluated based on certain conditions. This represents a judgement activity and falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Mental Processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations

In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-7 also do not integrate the abstract idea into a practical application. Notably, claims 2-7 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-7 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-7 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-7 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.


Claims 8-14 appear to include similar subject matter as in claims 1-7 as discussed above. More specifically, independent claim 8 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-7 equally apply and therefore stand rejected.

Claims 15-20 appear to include similar subject matter as in claims 1-7 as discussed above. More specifically, independent claim 15 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-7 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Clemm, Alexander, et al (U.S. 2017/0295231 and known hereinafter as Clemm).

As per claim 1, Clemm teaches a computer-implemented method for selective use of Internet-of-Things (IoT) data in data analytics systems, the method being executed by one or more processors and comprising: 
receiving IoT data from an IoT device (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.); 
determining that hardening is to be applied to the IoT data (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data.); 
comparing a timestamp of the IoT data to a hardening value (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.); and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system (e.g. Clemm, see paragraphs [0111-0115], which discloses based on some encoded property types, the receiving computing device may generate a subscription request, thereby illustrating the selective step of using the property value within the system.). 

As per claim 8, Clemm teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for selective use of Internet-of-Things (IoT) data in data analytics systems, the operations comprising: 
receiving IoT data from an IoT device (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.); 
determining that hardening is to be applied to the IoT data (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, ; 
comparing a timestamp of the IoT data to a hardening value (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.); and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system (e.g. Clemm, see paragraphs [0111-0115], which discloses based on some encoded property types, the receiving computing device may generate a subscription request, thereby illustrating the selective step of using the property value within the system.).

As per claim 15, Clemm teaches a system, comprising: 
a computing device (e.g. Clemm, see Figure 10); and 
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for selective use of Internet-of-Things (IoT) data in data analytics systems (e.g. Clemm, see Figure 10), the operations comprising: 
receiving IoT data from an IoT device (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.); 
determining that hardening is to be applied to the IoT data (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, ; 
comparing a timestamp of the IoT data to a hardening value (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where field identifiers are used to map property-type-field identifier to the value of the internet message segments containing property value.); and 
in response to comparing, selectively using the IoT data in one or more uses by the data analytics system (e.g. Clemm, see paragraphs [0111-0115], which discloses based on some encoded property types, the receiving computing device may generate a subscription request, thereby illustrating the selective step of using the property value within the system.).

As per claims 2, 9, and 16, Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, wherein the hardening value comprises a hardening timestamp and the IoT data is not used in the one or more uses by the data analytics system when the timestamp exceeds the hardening timestamp (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data.). 

As per claims 3, 10, and 17, Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, wherein the hardening value comprises a hardening timespan and the IoT data is not used in the one or more uses by the data analytics system when the timestamp is not (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.). 

As per claims 4, 11, and 18, Clemm teaches the method of claim 3, the computer-readable storage medium of claim 10, and the system of claim 17, respectively, wherein the hardening timespan is relative to a current time (e.g. Clemm, see paragraphs [0088-0090], which discloses internet message includes a plurality of internet message segments which includes version number, a message length, an export timestamp, a sequence number, etc. The Examiner notes that when a timestamp is associated with the internet message, that illustrates the hardening of IoT data.). 

As per claims 5, 12, and 19, Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, further comprising determining one or more of a type of the IoT data and a use of the IoT data, wherein determining that hardening is to be applied to the IoT data is at least partially based on one or more of the type of the IoT data and the use of the IoT data (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.). 

As per claims 6, 13, and 20, Clemm teaches the method of claim 1, the computer-readable storage medium of claim 8, and the system of claim 15, respectively, wherein the IoT data is not used for at least one use and is used for another use (e.g. Clemm, see paragraphs [0091-0094], which discloses encoding and decoding internet messages, where . 

As per claims 7 and 14, Clemm teaches the method of claim 1 and the computer-readable storage medium of claim 8, respectively, wherein the IoT data is received in real-time and determining that the hardening is to be applied to the IoT data is executed in response to the receiving the IoT data (e.g. Clemm, see paragraphs [0057-0058], which discloses a sending computing device transmits to a receiving computing device data associated with a data object that is stored in the sending computing device.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 21, 2021